Citation Nr: 1715305	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a psychiatric disorder, to include PTSD. 

The Board remanded the claim in August 2014 for further development to include scheduling the Veteran for a new examination as well as sending the Veteran additional notice to assist him in substantiating his claim. 

The Veteran submitted a private medical opinion in March 2015 after the issuance of the most recent supplemental statement of the case; however, prior to such submission, the Veteran submitted a waiver of initial RO consideration.  See February 24, 2015 Waiver.

FINDING OF FACT

The most probative evidence establishes that the Veteran does not currently meet the criteria for a current diagnosis of an acquired psychiatric disorder, to include PTSD.

CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was collectively provided to the Veteran in November 2009 and September 2014 letters.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, VA examinations reports, private medical records, and the Veteran's and "buddy" written statements.  

In connection with the claim for service connection for a psychiatric disorder, to include PTSD, VA provided VA examinations in August 2011, August 2013, and February 2015.  The Board, in its August 2014 remand, determined that the August 2011 and August 2013 examinations were not adequate to the extent that they lacked a nexus opinion.  In this regard, the August 2011 examiner diagnosed the Veteran with anxiety disorder (NOS) but did not address whether or not it is service related and that the August 2013 examiner failed to indicate if the psychosocial reactions the Veteran was experiencing were related to service, or to a fear of hostile military or terrorist activity.  

Nevertheless, the Veteran was provided an additional VA compensation examination in February 2015, which the Board finds to be wholly adequate for purposes of deciding this claim.  The VA examiner reviewed the Veteran's mental health history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, rendered an opinion regarding the etiology of the Veteran's current mental condition, and addressed conflicting medical opinions.  The examination report contains all the findings needed to evaluate the claim for service connection for a psychiatric disorder, to include PTSD, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

II.  Factual Background

The Veteran filed a claim for PTSD in November 2009 in which he asserted that he has PTSD due to his service in Vietnam.  The Veteran asserted three primary in-service stressors during the pendency of the appeal:  (1) while he was a convoy driver, he ran over an object or someone (2) a group of soldiers assaulted him, and (3) while visiting his uncle in Da Nang, something happened and he could not recall what happened for two weeks; he hid in bunkers during his visit because they were shelled every night.   

The Veteran's service treatment records do not show any psychiatric treatment, complaints, or diagnoses.  However, his service personnel records indicate that he was pending a service discharge for unsuitability due to apathy.  The Veteran signed a document admitting drug use and waived his right to rehabilitation, and was discharged from service in December 1971.
Post-service VAMC (Lexington) treatment records from April 2005 indicate a negative PTSD screen.  The Veteran was asked if in his life he had any experience that was so frightening, horrible, and upsetting which led him to have nightmares, caused him to try to avoid thinking about such event, caused him to be on guard, or made him feel numb or detached from others, and answered "no" to all questions. 

Approximately five years later, Lexington VAMC treatment records from March 2010 indicate a negative screen for depression.  When asked if he had little interest or pleasure in doing things or if he felt down depressed or helpless, the Veteran answered "not at all". 

A VA memorandum from March 2010 indicated that the information provided by the Veteran was insufficient to submit a request to the JSRRC in order to corroborate his stressors. 

In June 2010, the Veteran was referred to the Lexington VAMC for mental health assessment.  Upon his first visit, the licensed social worker noted that the Veteran indicated that he wanted to be evaluated for PTSD.  He stated that he was in Vietnam for one year and had not been the same ever since, and that he filed a disability claim but the VA denied it, because there was no documentation.  The Veteran noted that he drank 3 or 4 beers a night "to take the edge off" and that he had repeated nightmares "about all that".  He also stated that he had struggled since his time in Vietnam with anger, impulsive behaviors, and his ability to keep a job.  
The mental health professional asked the Veteran if he had little interest or pleasure in doing things to which the Veteran replied "not at all".  When asked how often he felt down, depressed, or hopeless, he answered "several days."  He additionally indicated that he had trouble falling or staying asleep more than half of the days and had trouble concentrating almost every day.  He stated that he did not feel badly about himself, did not think that it would be better if he was dead, and that his problems made it "somewhat difficult" for him to work, take care of things at home, or get along with people.  Based on the Veteran's answers, the mental health professional diagnosed him with mild depression and PTSD under DSM-IV.  It was indicated that the traumatic event the Veteran was exposed to was his "one year service in Vietnam", where he felt intense fear, helplessness, or horror.  The mental health professional stated that "PTSD diagnosis is suggested."

Medical treatment records from Lexington VAMC dated in July 2010 indicate that the Veteran told the social worker that while in Vietnam he was supposed to have been a dozer operator as a Combat Engineer, but instead he ran convoys and loaded and unloaded ships.  The Veteran said that while driving the convoy one day he "ran over something of pretty good size" but that he never knew what it might have been and if it was someone's bike or a person.  The Veteran also told the social worker about a visit to see his uncle while in Vietnam.  He said that he was on a bus to a base near Da Nang which left him in a "place out in nowhere" and after he "walked and walked" he finally saw a group of GIs who helped him get to his uncle.  He stated that he visited his uncle for five days but every night they were "rocketed and mortared constantly"  and that during that time in Da Nang, he did not know if he was going to make it or not and was "scared stiff at times".  The Veteran lastly told the social worker that he once got beat up by a group of black GIs, but he tried to not let it bother him.  He added that the worst thing for him was that he could not remember hardly anything that went on over there that year aside from what he told the social worker.  The social worker indicated that the Veteran suffers from anxiety and depression with some symptoms of PTSD. 

Medical treatment records from Lexington VAMC dated in November 2010 indicate that the Veteran stated that his depression is "about the same not much different" since the last appointment.  He noted that he was still thinking about being in Vietnam because it was "hard to shake it off" and that he kept wondering "how it was that I didn't get wounded or killed over there".  The social worker indicated that the Veteran had "depression with some anxiety and probable pain induced distress additional without any at risk features." 

Medical treatment records from Lexington VAMC dated in January 2011 indicate that the Veteran said that he came in to get a diagnosis for his depression with a combination of anxiety and distress secondary to his continued back pain and memories about being in Vietnam for a two week period that he could not account for.  He indicated that he was hoping to be able to remember what happened, but he stated that his memories were intact about all the mortars and rockets they were hit with while he was with his uncle in Da Nang.  The social worker indicated that the Veteran suffered from anxiety and depression with some PTSD symptoms, but that the "full picture missing at this time."
  
In his April 2011 Notice of Disagreement (NOD) to the rating decision on appeal, the Veteran mentioned that in regards to his PTSD "it was not just one event that would have caused my life to be like it has been" and that when he came back from Vietnam he felt like a stranger to his own surroundings and was hostile and angry.  The Veteran wrote that around April or June of 1970, he went to visit his uncle who was stationed in Da Nang, but when the bus came to a final stop it was not Da Nang, he got angry with the driver but did not remember anything that happened after this moment until he found himself in Da Nang two weeks later, instead of a few hours later.  The Veteran further indicated that while staying with his uncle in Da Nang for the week, they were shelled every night and had to stay in a bunker the entire time.  Lastly, the Veteran asserted that when he came back to Saigon, the Sergeant told him that if he did not come back that day he would have written him as missing in action.  

According to May 2011 medical treatment records from Lexington VAMC, the Veteran stated that his inabilities to get a job or get along with people were surely related to his service in Vietnam.  He indicated that he was convinced that all the jobs he was fired from are due to the fear that he was "going to take somebody's head off".  He also stated that he lost his business and was a loner all these years without one close friend.  He concluded by stating that he got "turned down on my disability by the VA" because he was asked to name a stressor and he replied that "the whole thing was a stressor".  The licensed social worker conducted a mental status examination and noted that the Veteran's mood was depressed, anxious, and irritable due to denial of VA claim for PTSD.  The social worker concluded that the Veteran had an Axis I diagnosis of depression and anxiety with some symptoms of PTSD. 

The Veteran's problem list as indicated in August 2011 Lexington VAMC treatment records included anxiety disorder, depressive disorder (NOS), and psychological stress. 

In August 2011, the Veteran underwent a VA psychiatric examination for compensation purposes.  The examiner noted that the Veteran had two previous negative PTSD screens and that his first encounter with mental health professional and the Lexington VAMC was to seek help in support of his VA claim.  During the examination, the Veteran indicated that he "drank a lot" and "every day" when he was in Vietnam.  The examiner indicated that the Veteran reported that his stressors were "just the whole experience" of Vietnam and specifically that he drove a convoy and thought he ran over somebody.  The examiner stated that while this stressor met the diagnostic criteria, it was not related to the Veteran's fear of hostile military or terrorist activity since there was some discrepancy in this reported stressor throughout the pendency of the Veteran's claim.  Specifically, it was noted that previously the Veteran said that he did not know if he ran over a person, but during the VA examination he said it was very upsetting to know that he ran over someone.  The examiner also noted that the Veteran indicated that not knowing what happened in these two weeks when he went to visit his uncle in Da Nang bothered him "more than running over the guy."  The Veteran said he sometimes thinks about Vietnam, but "not in a bad way, not in an upsetting way" and that he thought he had nightmares, because he woke up sweating, but he could not recall the content or clearly relate them to Vietnam.  The Veteran did not report flashbacks and when asked about any reminders, the only one he could identify was a "fish smell" that reminded him of "the whole tour", but he did not actually relate this to any particular traumatic experience, and did not report intense psychological or physiological distress.  With regard to avoidance symptoms, the Veteran said he preferred to not think about Vietnam.  The Veteran also reported diminished interest in activities, which he described as a chronic problem, and stated that he had good interactions with family and others, but at another point in the evaluation he said he could not connect with people other than family because he had always been out of place.  The Veteran also denied restricted range of affect and suicidal ideation.  The examiner noted that the Veteran suffered from sleep impairment and said that he got five or six hours of sleep a night.  It was noted that the Veteran denied significant problems with anger and said that he could control it.  The examiner additionally noted that the Veteran's file contained a document that indicated "pending discharge from the military for unsuitability and apathy (Form 2496-1)".  

Ultimately, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV, but did meet the criteria for a diagnosis for anxiety disorder (NOS), mild.  The examiner further stated that the Veteran was not consistent in reporting his traumatic events and that the Veteran's anxiety is mild and could not be related to his military experiences with any degree of confidence specifically due to his history of alcohol abuse, the fact the he dropped out of school, and was fired from a job for fighting prior to his military service, which suggested some pre-existing impairment in functioning.  

According to October 2011 medical treatment records from Lexington VAMC, a social worker diagnosed depression/anxiety with anger component and PTSD symptoms.  

In May 2013, the Veteran submitted private mental health records from Dr. B. which showed diagnoses of generalized anxiety disorder, panic disorder without agoraphobia, and PTSD between 2012 and 2013.  The Veteran reported that he was in Vietnam and had flashbacks and nightmares, which he tried not to dwell upon too much.  It was indicated that Veteran was prescribed medication to help with the diagnosed disorders.  At a later appointment, Dr. B. described the Veteran's presentation as having "no distress", and noted his mood and affect as anxious. 

In August 2013, the Veteran underwent an additional VA psychiatric examination for compensation purposes.  He denied any mental health problems before or while in the military.  The Veteran stated that he learned about PTSD on the internet and it described how he felt.  The examiner indicated that when the Veteran was asked about his symptoms, he stated "I get a lot of anxiety" and "I find myself (mentally) going back to Vietnam" as well as waking up "ringing wet with sweat" but not remembering the dreams.  The Veteran denied thoughts of suicide, and then stated the thought that he would rather be dead crossed his mind when he was "down" because of his back.  He described his relationship with his wife and kids as "excellent" and stated that he was friendly with neighbors, but did not have groups of friends with which he shared activities.  The examiner further noted that the Veteran denied drinking any alcohol while in the military, but that he stated that he drank alcohol daily in the previous VA examination.  

The examiner indicated that the stressor of driving a convoy and running over someone on a motorcycle that he believed was a civilian qualified as a stressor, but not one related to fear of hostile military or terrorist activity since it was an accident involving a civilian.  The examiner noted that such stressor regarding his visit to his uncle did not meet the criteria for a diagnosis of PTSD or qualify as a stressor.  The examiner further explained that it appeared that Dr. B. came to a diagnostic conclusion based largely upon the Veteran's self-report, (as treatment professionals most often do), and the evidence at large suggested that there is a marked discrepancy between his claimed stressor or disability and the objective findings.  The examiner concluded that the Veteran's symptoms do not support a diagnosis of a psychiatric disorder, to include PTSD under DSM-IV.   

In September 2014, the Veteran reiterated his stressors, in which he indicated that on the way to Da Nang, he found himself on a bus at the edge of a jungle.  After the driver refused to take him back, he was about to "hold the driver by his neck" and someone behind him must have knocked him out since he did not remember anything that happened until he got to Da Nang.  In Da Nang he stated that they were shelled every night and had to stay in the bunker.  The Veteran indicated that he had flashbacks, nightmares, anxiety, panic attacks, and felt confused and lost because of his experiences in Vietnam.  In a second letter, the Veteran indicated that he was a transit convoy driver while in Vietnam.  He stated that a motorcycle with two or three people was at the rear of the bus he was driving and there was loud banging which caused the bus bounced at least a foot off the ground.  He wrote that he was in total shock and wanted to stop, but was told not to by the sergeant in charge.  The Veteran stated that this incident caused him a lot of stress, flashbacks, and nightmares thinking that he "might have killed one of these guys". 

Also of record is a "buddy statement" in which he stated that the Veteran was coming to visit the buddy in Da Nang, but got there two weeks later and did not know how he got there.  The buddy further indicated that while in Da Nang, they were shelled every day and had to spend their time in a bunker.  The buddy lastly asserted that he had known the Veteran his whole life and that he never took drugs or lied, and suffered from PTSD.

Pursuant to the Board's 2014 remand, the Veteran was afforded an additional VA examination for compensation purposes in February 2015.  The examiner noted the convoy stressor was not related to the Veteran's fear of hostile military or terrorist activity as it is inconsistent with previous statements he made to other mental health professionals and previous VA examiners.  The examiner also noted the Veteran's asserted stressor regarding his visit with his uncle and his inability to remember what happened to him for two weeks.  The Veteran told the examiner that he thought that after he got upset with the driver "someone must have jumped me and accidentally hurt me and then nursed me back to health over the next two weeks", which he also believed was the cause of his strong reaction to the smell of fish.  The examiner stated that this stressor was missing clear markers.  The examiner concluded that while the Veteran reported symptoms of anxiety and panic attacks, neither met the criteria for diagnosis of PTSD or any other mental disorder under DSM-V, and it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Additionally, the examiner stated that the conflicting medical opinions were reviewed and that it was the examiner's opinion that the prior PTSD diagnoses were based on the Veteran's self-report of the diagnosis and that these appointments and treatments were after the Veteran was denied compensation and pension. 

In March 2015, the Veteran submitted a private psychological assessment from a licensed psychologist identified as associate licensed psychologist.  In the assessment, the psychologist indicated that the Veteran claimed he felt depressed, sad, isolated, and withdrawn since he came back from Vietnam.  The psychologist indicated that the Veteran specified and described an event while driving a convoy in Vietnam where he ran over person(s) riding motor bikes on the street.  The Veteran verbalized feelings of guilt and stated that he thought about the incident often.  He also stated that while on ship guard duty he relieved hearing firing sounds, constant and loud shelling, being in tunnels, and people trying to get away which made him feel fear and panic.  The Veteran also mentioned an incident when he was missing in action for three weeks and had no recollection or memory of that period of time.  The psychologist concluded that the Veteran met the diagnosis criteria for persistent depressive disorder with moderate anxious distress, PTSD, and personality disorder (NOS) under DSM-V. 

III.  Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for a psychiatric disorder, to include PTSD requires the following three elements: (1) a current medical diagnosis of a psychiatric disorder, to include PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for a psychiatric disorder, to include PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of a psychiatric disorder, to include PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

IV.  Service Connection- Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has an acquired psychiatric disorder that is related to his service in Vietnam.

After a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The threshold element in any service connection claim is evidence of a current disability.  The record contains conflicting evidence as to the existence of a current psychiatric disorder.  

Initially, the Board acknowledges that the Veteran is competent to describe events that he witnessed or experienced during military service and that he is competent to describe psychiatric symptoms that he may experience.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, a diagnosis of a psychiatric disorder requires not just observation of certain symptoms, but also specialized training to diagnose psychiatric disorders.  Additionally, a probative medical opinion on the etiology or underlying causes of any other psychiatric condition likewise requires the specialized training of a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

The Board also considered the Veteran's buddy statement indicating that the Veteran suffers from a psychiatric disorder.  While the Veteran's buddy is also competent to describe certain observable symptoms that he witnessed the Veteran experiencing, he, also, is not competent to render a medical diagnosis.  Accordingly, these lay assertions of record do not constitute competent or probative evidence in support of the claim for service connection as they cannot offer a current diagnosis of a mental disorder. 

Medical evidence in support of the claim is private medical evidence provided by Dr. B. in May 2013 showing diagnoses of a depressive disorder with anxious distress, PTSD, and a personality disorder.  VA treatment notes also show impressions of psychiatric disorders, variously diagnosed as anxiety disorder and depressive disorder NOS with some symptoms of PTSD. 

Most recently, the Veteran submitted an additional private report in support of his claim.  In this regard, a March 2015 report authored by a private psychologist diagnosed PTSD, Persistent Depressive Disorder with Moderate Anxious Distress and Personality Disorder NOS.

To the contrary however, evidence unfavorable to the claim includes a February 2015 VA opinion that the Veteran does not meet the criteria for a diagnosis of PTSD.  As previously indicated, the August 2011 and August 2013 VA examination opinions were deemed inadequate for rating purposes.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Having reviewed all evidence, the Board assigns more probative weight to the February 2015 VA opinion that the Veteran does not currently meet the diagnostic criteria for a diagnosis of any acquired psychiatric disorder, to include PTSD. This opinion is highly probative, as it represents the informed conclusions of a medical professional supported by thorough explanation and based on the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See February 2015 VA PTSD DBQ (reflecting that the examiner is an attending psychiatrist).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean, 13 Vet. App. at 448. 

Not only is the February 2015 opinion of the VA psychiatrist highly probative, it is the most comprehensive opinion of record which necessarily outweighs the less probative, prior impressions of PTSD and other acquired psychiatric disorders.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).  Indeed, the February 2015 VA psychiatrist had an opportunity to review the prior impressions of acquired psychiatric disorders rendered by the VA social worker and the 2013 and March 2015 private physicians.  Notably, the February 2015 VA psychiatrist determined that Dr. B.'s 2013 opinion is based on the Veteran's self-reports.  It is noted that the Veteran's self-reports of stressors and a diagnosis of PTSD are unsubstantiated.  Moreover, although the February 2015 VA psychiatrist did not have the opportunity to review the most recent private opinion provided by the Veteran (with a waiver), the Board finds that it, too, appears to be based in large part on the unsubstantiated reports of the Veteran.  None of the impressions of PTSD, as well as depressive disorder and anxiety disorder, are accompanied by discussion of how the Veteran meets the criteria for a diagnosis of PTSD and have not been rendered following a review of the complete claims file.  Again, as noted, the prior impressions of psychiatric disorder appear to have been relied upon by the Veteran's reports concerning his military history, which, as reflected above, are unverified.  

Accordingly, although mental health care professionals are presumed to know and take into account the DSM criteria in diagnosing a psychiatric disorder, to include PTSD, given the failure of those who provided diagnosed prior psychiatric impressions to identify the symptoms which meet the criteria for a diagnosis, coupled with the lack of a comprehensive review of the Veteran's claims file, the Board must assign the prior impressions of acquired psychiatric disorders, to include PTSD, little probative weight.  See Cohen, 10 Vet. App. at 139-42.  See also Guerrieri, 4 Vet. App. at 471-73; Prejean, 13 Vet. App. at 448.

The Board observes that the March 2015 private psychologist also provided a diagnosis of rule-out personality disorder.  VA regulation provides that personality disorders are not diseases or injuries within the meaning of applicable legislation, and disability resulting from them may not be service-connected.  38 C.F.R. § 3.303 (c), 4.9, 4.127 (2016).  Nevertheless, personality disorders can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  Id; see also VAOPGCPREC 82-90.  Accordingly, consideration must be given to whether the Veteran in this case incurred an additional, superimposed psychiatric disorder during his service.  However, to the extent that the Veteran had a personality disorder during service, there is no evidence of a psychiatric disorder during service, and certainly no evidence reflecting that any psychiatric disorder was superimposed upon his personality disorder during his active service.  See 38 C.F.R. § 4.127.  

Further, the Board recognizes the Veteran's medical records indicating a diagnosis of alcohol abuse.  However, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105 (a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  However, service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.

In this case, service connection for a substance abuse disorder may only be allowed where there is clear medical evidence that it is the direct result of a service-connected disorder, and such has not been shown in this case.

Accordingly, the Board finds that the weight of the probative evidence indicates that the Veteran's symptoms do not meet the DSM criteria for a diagnosis of PTSD, or any other acquired psychiatric disorder.  The law limits entitlement for service-related diseases and injuries to cases where an underlying in-service incident has resulted in the claimed current disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In summary, there is no competent and probative evidence showing that the Veteran meets the diagnostic criteria for a current diagnosis of PTSD or any other acquired psychiatric disability which has been related to his service through competent and probative evidence or that was superimposed on a personality disorder during his service.  

Therefore, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


